Lewis, J.
The circumstances surrounding the sale of the goods by plaintiffs’ agent were of such a nature, to say the least, as to leave the creditor in honest doubt whether the wife had purchased on her own account, or as agent for her husband. There was, in fact, nothing in the transaction to indicate any agency in the wife. She ahd her husband were occupying different stores in the same city, she apparently having as absolute dominion and control over one store as the husband had over the other. When the husband was asked by plaintiffs’ agent about selling to the wife, the agent was referred to her. He accordingly sold to her at her place of business, and nothings occurred to indicate that she was not buying on her own account. The agent thought he was extending credit to her, and such an infer?, ence was certainly legitimate under the circumstances. It is' true the bills were made out against the husband. This was merely a circumstance to show to whom the credit was extended, and was open to examination. It appears that this was the result of the -bills being entered against the husband by the bookkeeper, who was not made aware of the. nature of the transaction. When the husband was in failing circumstances, evidently to put the matter beyond all question, plaintiffs’ agent called upon the wife to know definitely to whom he should look for the payment of the claim. He was then assured by her that her husband had nothing to do with the debt, and that it was hers and would be paid. At that time some of the goods bought were in the store occupied by the wife. Plaintiffs acted upon, these representations; took no steps to seize the goods or to otherwise enforce their claim against the husband; relied upon her for payment, and she failing to pay, acting upon her representations, brought this suit. These facts were not even denied by the defendant. It seems to us that if there ever was a case in which the doctrine of estoppel in pais should apply, it is made out by this record. Section 5150.of.the Civil Code declares, as ■one of the grounds of an estoppel, “ admissions upon which other parties have acted, either to their own injury or the benefit of the persons making the admissions.” Here plaintiffs acted *158upon the admission made by the defendant to their own injury, in that they were induced to adopt a course which lost to them an opportunity, that might otherwise have existed, of collecting the claim from the husband; and also were injured by being induced by such admissions to incur the expense of a suit against the'wife. It is also reasonable to infer that the admission operated to the benefit of the defendant who made it; for by virtue of it she was permitted to continue in the business in which she was engaged, and to traffic in the very articles that were purchased of the plaintiff. It has been held, that where one has been induced by the- representations of a third party to institute suit for the purpose of subjecting certain property as the prop-' erty of the debtor, such representations estop the person making them from afterwards setting up a ‘ claim to the property. Mitchell v. Reed, 9 Cal. 204, 70 Am. Dec. 647; Drew v. Kimball, 43 N. H. 282, 80 Am. Dec. 163. This is not a case in which can be applied the rule that any assumption by the wife of the husband’s debts is void. While her power of contracting is restricted by law, yet there is no principle of law or justice that will tolerate in her, any more than in a man, the perpetration of a fraud. Even minors may be estopped by their admissions frorn denying the truth of them, or by their silence when the circumstances call for a disclosure of their claims or theik rights, provided the minor has arrived at those years of discretion "when a fraudulent intent could be reasonably imputed to him. Whittington v. Wright, 9 Ga. 23. A married woman has no legal rights that can exempt her from this rule of law and justice. Dunbar v. Mize, 53 Ga. 439 (2); Dotterer v. Pike, 60 Ga. 42; Archer v. Guilt, 67 Ga. 195-200; Ruffin v. Paris, 75 Ga. 654; Henry v. McAllister, 99 Ga. 557. We think, therefore, that the court erred in not giving in charge to the jury the request made by plaintiffs’ counsel, and in not admitting the tes‘ timony offered by plaintiffs as to why they took no steps to recover the claim against the defendant’s husband.

Judgment reversed.


AH the Justices concurring.